PER CURIAM. William Wesley Skiver, by his attorney, Jon A. Williams, has filed a motion for a rule on the clerk. His attorney admits by motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.